{¶ 66} For the following reasons, I concur with the majority opinion but write a separate opinion to address the following issue.
 {¶ 67} While I am hesitant to modify a trial court's sentence, I feel this case involves a clerical error, which in the interest of judicial economy can easily be corrected. At Deal's sentencing hearing, the trial court correctly informed him that he would be subject to three years of postrelease control. However, the trial court's journal entry reflects a five-year term of postrelease control. It is within this limited *Page 20 
circumstance that I concur with the decision to modify a trial court's sentencing entry. Deal was present before the trial court when it imposed the three-year term of postrelease control and, therefore, the notice provisions of R.C. 2929.19(B)(3) and Crim.R. 43(A) have been complied with. *Page 1